Citation Nr: 0818058	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-24 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, denied the 
benefits sought.  

In March 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a January 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Depression was not demonstrated until many years after 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Hypertension was not demonstrated until many years after 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

4.  Asthma was not demonstrated until many years after the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

5.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  Asthma was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

4.  A bilateral hearing loss was not incurred in or 
aggravated by military service, nor may incurrence of an 
organic disease of the nervous system (sensorineural hearing 
loss) be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2003, October 2004 and March 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The claims file has been supplemented with voluminous medical 
records associated with the veteran's claim for Social 
Security disability benefits.  Multiple post service medical 
examinations (both private and VA) together with extensive 
treatment records have also been associated with the claims 
file.  

The veteran also saw service in the Army National Guard 
(ARNG) for the period from November 1975 to November 1976.  
He does not assert nor does the evidence suggest that any of 
the claimed disorders are associated with his reserve 
service.  On his behalf, the veteran's representative 
principally asserts the claimed disorders are related to the 
veteran's active duty service, more particularly while his 
Navy ship was in a support role off Vietnam.  See Informal 
Hearing Presentation of January 2007.  The same social 
security number is listed for his ARNG service as that 
associated with his active duty service with the U.S. Navy.  
Compare Report of Separation and Record of Service effective 
November 10, 1976 and the veteran's DD-214.  

Pursuant to the March 2007 Remand, the AMC/RO was to again 
request copies of service treatment records for both his Navy 
and ARNG service.  That search completed in December 2007 
produced copies of the veteran's personnel records along with 
notation indicating that all available service treatment 
records had previously been furnished in October 1989 (i.e. 
after the veteran's ARNG service).  Thus, given that the 
veteran's social security number was the same for both his 
active duty and ARNG service and although the record does not 
clearly demonstrate that records associated with the 
veteran's ARNG service were specifically requested, the Board 
regards the response as demonstrating substantial compliance 
with the Board's March 2007 Remand.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Numerous attempts to locate the veteran's service medical 
records have been unsuccessful.  In this regard, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

A longitudinal review of the records reveals that in August 
1988, the veteran sustained on-the-job injuries during a 
motor vehicle accident (MVA).  Injuries included a concussion 
as well as back and hip injuries.  It was noted by a private 
physician in a May 1989 report that the veteran's medical 
history was negative for nervous system disorder or 
psychiatric illnesses or hypertension (even though there was 
a family history of hypertension); however, based on the 
history of the August 1988 MVA, he was assessed with a 
cerebral concussion.  An August 1989 letter from a private 
physician opined that the veteran's associated orthopedic 
symptomatology resulted from that accident.

In August 1989, the veteran filed for service connection for 
post traumatic stress disorder (PTSD).   An August 1989 VA 
outpatient treatment record noted his blood pressure to be 
130/70.  A September 1989 VA outpatient treatment record was 
negative for hypertension.  Blood pressure at the time was 
recorded as 110/80.  During a September 1989 VA medical 
examination, blood pressure was 110/70; the examination was 
negative for any respiratory complaints or findings.  During 
that examination, PTSD was diagnosed based on history 
provided by the veteran and the examiner noted a history of 
substance abuse as well.  

In a May 1990 statement, the Department of the Army, 
Environmental Support Group, related that they were unable to 
confirm that the veteran's ship came under enemy fire; that 
the veteran served on river patrol boats; or even to verify 
that the veteran's named friend had been killed in Vietnam.  

The veteran was hospitalized from July 1990 to August 1990; 
he reported that he had started drinking at age 12 and became 
addicted to drugs to deal with the "horror" in Vietnam.  A 
family history of alcoholism and mental illness was noted, 
and the veteran reported recurring nightmares about his 
friend who was killed.  

Thereafter, the claim for service connection for PTSD was 
ultimately denied by a June 1991 decision by the Board.  

A February 1993 VA assessment, while then positive for 
depression, was specifically negative for hypertension or 
asthma.

The veteran unsuccessfully attempted to reopen his claim for 
entitlement to service connection for PTSD on several 
occasions.  In January 1994 he claimed to have seen American 
soldiers and Viet Cong dead floating in the waters as well as 
being shelled off and on.

Effective December 2000, the veteran was awarded Social 
Security Administration (SSA) disability benefits.  The 
medical records upon which the award was based have been 
associated with the claims folder.  The basis of the award 
were back and leg injuries, and PTSD. 
The present appeal derives from a claim filed in December 
2002.  The veteran was afforded a VA examination in January 
2003.  Essential hypertension was diagnosed, well controlled 
on present medication. along with a history of asthma and 
allergic rhinitis, stable on present medication, nicotine 
abuse, drug and alcohol abuse.

An audio examination was afforded in February 2003, for which 
the results were:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
5
15
20
30
18
LEFT
10
15
15
25
20
19

Speech recognition was 94 percent in the right ear and 96 
percent in the left ear.  The veteran was assessed with mild 
hearing loss in the right ear at 4000-8000 Hz and normal 
hearing in the left ear.
 
The veteran was also afforded a mental disorders examination.  
He acknowledged not having been in combat.  He reported a 
long history of depression as well as PTSD symptoms, a 
history of flashbacks and nightmares, generally being afraid 
and fears of being blown up.  A dysphoric mood with 
constricted affect was noted.  Depressive disorder was 
diagnosed along with history of PTSD and alcohol and 
substance abuse, including cocaine and heroin.  

The veteran was hospitalized in August 2004.  During this 
hospitalization he reported that his mother, grandmother, 
great-grandfather and aunt all had depression.  He also 
reported service in the Navy, where he saw combat.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension and/or sensorineural 
hearing loss, although not otherwise established as incurred 
in or aggravated by service, was manifested to a compensable 
degree within one year following the requisite service.  
38 C.F.R. §§ 3.307, 3.309 (2007).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

The veteran asserts that his claimed disorders are related to 
his military service.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


Depression

The veteran's claim for entitlement to service connection for 
depression had previously been denied as "not well 
grounded" in an unappealed September 2000 rating.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126; codified as amended at 
§§ 5102, 5103, 5106 and 5107 (West 2002), if a claim that was 
denied as "not well grounded" between July 14, 1999, and 
November 9, 2000, the claim was to be reconsidered de novo 
and re-adjudicated "as if the denial or dismissal had not 
been made."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 1343-44, (Fed. Cir. 2003).  
Accordingly, the claim is properly set forth as an original 
claim for entitlement to service connection.

The Board observes that the veteran has been patently 
inconsistent regarding his claimed combat service.  Compare 
January 2003 mental health examination with August 2004 VA 
hospitalization.  Attempts to verify the veteran's combat 
service have only further disproved his claims in those 
regards.  See the May 1990 statement of the Department of the 
Army, Environmental Support Group claims as to river patrol 
boat service and death of a friend.  Unfortunately, the Board 
must conclude that the veteran lacks credibility.  

The May 1989 report from a private physician indicates no 
psychiatric illness or even any pertinent history of a mental 
disorder up to that point.  Several months thereafter, in 
August 1989, the veteran filed his first claim for 
entitlement to service connection for a mental disorder 
(PTSD).  

In this case, the first diagnosis of any mental disorder 
dates from the late 1980's, nearly 20 years after the 
veteran's active duty service.  No competent medical 
authority has associated any claimed mental disorder to the 
veteran's military service except as purportedly associated 
with the veteran's claimed combat.  In Reonal v. Brown, 5 
Vet. App. 458 (1993), the Court held that the presumption of 
credibility did not arise or apply to a physician's statement 
relating the veteran's current disability to service where 
the opinion was based on an inaccurate factual premise or 
history related by the veteran which had been previously 
considered and rejected in a prior, final decision.

In consideration of the absence of medical evidence 
associating depression to service, the length of time between 
the veteran's separation from service and the absence of 
treatment for the claimed disorder during that period, the 
preponderance of the evidence is against the claim.  See also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).  Service connection for depression cannot 
be awarded.

Hypertension

No medical records identify hypertension until many years 
after service.  Furthermore, the Board observes that 
hypertension was medically determined as nonexistent in the 
veteran in 1989, nearly 20 years after service.  A February 
1993 VA assessment was likewise negative for hypertension.  
It was not until some years thereafter that hypertension was 
diagnosed.  No competent authority has associated the claimed 
disorder to service.  Accordingly, the preponderance of the 
evidence is against the claim.  

As noted, the record reveals that the veteran was not 
diagnosed with the disability on appeal until many years 
following service.  Accordingly, a claim of entitlement to 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309(a) are likewise not for application 
in this case.

Asthma

The Board observes that asthma was not diagnosed until some 
time after February 1993, more than 20 years after service; 
whereas, records prior to that date are negative for 
pertinent complaints or findings.  In fact, the February 1993 
VA medical record expressly refutes the presence of asthma at 
that time and the September 1989 VA C&P examination was then 
also negative for any respiratory disorders at that time.   

The Board also finds it significant that the veteran did not 
claim he experienced asthma as part of his original claim of 
service connection in 1975.  In fact, he did not initiate 
this claim until December 2002, more than 32 years after 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this case, the claimed disorder first manifested many 
years after service and no competent authority has associated 
the claimed disorder to service.  Under the circumstances, 
the preponderance of the evidence is against the claim.

Hearing Loss

Although the veteran was assessed with mild hearing loss at 
4000 to 8000 Hz in February 2003, the determination of 
whether a veteran has a current hearing loss "disability" is 
governed by 38 C.F.R. § 3.385 (2007), which states that 
hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Court in Hensley explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  However, the 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The post-service audiometric test scores in this case are 
insufficient to establish defective hearing disability for 
which service connection may be awarded consistent with 
38 C.F.R. § 3.385, since the auditory thresholds in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 
40 decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are not 26 decibels or greater; and speech recognition scores 
are not less than 94.  

Accordingly, there is no evidence that the veteran currently 
has any hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim 
for service-connected disability benefits for hearing loss 
cannot be granted.  Accordingly, the Board finds that the 
evidence does not show the presence of a current hearing loss 
disability for VA purposes.  Congress has specifically 
limited entitlement to service- connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for depression is denied.  

Service connection for hypertension is denied.  

Service connection for asthma is denied.  

Service connection for bilateral hearing loss is denied.  


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


